Citation Nr: 0202650	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  97-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to service connected lumbar 
spine disability. 

2.  Entitlement to service connection for degenerative 
disease of the back, including degenerative disc disease and 
arthritis secondary to service connected lumbar spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD). 

4.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from March 1963 until February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and Jackson, Mississippi.  This case was remanded in 
August 1999 for further development.

In the October 2001 Written Brief Presentation, the veteran's 
representative refers to entitlement to service connection 
for diabetes mellitus.  It is not clear if the representative 
is claiming service connection for diabetes mellitus.  This 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In May 1990 and October 1995, the Board denied service 
connection for PTSD.

2.  Evidence submitted since the October 1995 Board decision 
concerning the claim for service connection for PTSD either 
does not bear directly and substantially upon the specific 
matter under consideration, or is cumulative or redundant, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no medical evidence of a nexus between a chronic 
acquired psychiatric disorder and the veteran's service 
connected lumbar strain.

4.  It is not shown that the service-connected lumbar strain 
causes additional disabilities including the veteran's 
currently diagnosed degenerative spine disorders.

5.  The veteran's service-connected lumbar strain is 
manifested by pain with moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The additional evidence received since the Board's August 
1995 denial of entitlement to service connection for PTSD is 
not new and material and the veteran's claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
20.1100 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Service connection for a chronic acquired psychiatric 
disorder, claimed as secondary to the service-connected 
lumbar strain, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  Service connection for a degenerative disease of the 
back, including degenerative disc disease and arthritis, 
claimed as secondary to the service-connected lumbar strain, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for the assignment of a higher disability 
rating for lumbar strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he should receive increased benefits 
due to several reasons.  He claims that as a result of his 
service-connected lumbar strain he developed degenerative 
diseases in all segments of the spine, as well as, a chronic 
acquired psychiatric disorder.  The veteran also argues that 
the evidence presented in support of reopening his claim for 
service connection for PTSD is not only new and material, but 
also is sufficient to grant service connection.  Finally he 
maintains that his symptoms of his service-connected lumbar 
strain have increased in severity.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  The veteran was notified of 
this change in March 2001.

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The veteran has been afforded pertinent 
VA examinations concerning his claims.  Attempts have been 
made to obtain evidence identified as material to the claims.  
Finally, in July 2001, the veteran submitted photocopies of 
evidence previously considered and reported that he had 
stated his case completely.  

New and Material Evidence

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The Board notes that Section 3.156(a), the second sentence of 
Section 3.159(c), and 3.159(c)(4)(iii) were amended at 66 
Fed. Reg., 45620 (2001).  These amendments, however, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Consequently, these amendments do not 
apply to this attempt to reopen the claim for service 
connection for PTSD, at issue in this appeal.  

In May 1990, the Board determined that the record did not 
contain a diagnosis of PTSD and denied service connection.  
An October 1995 Board decision denied service connection for 
PTSD.  In its October 1995 decision, the Board noted the 
record now contained diagnoses of PTSD, but determined that 
there was no evidence of a combat related experience during 
service or that the veteran served in Vietnam.  The veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The October 1995 Board decision is the last final decision on 
the issue of service connection for PTSD.  The Board shall 
review the evidence of record at the time of, and evidence 
submitted since, that decision.  

The evidence previously considered by the Board included the 
veteran's service records and post service VA clinical 
reports.  The post service medical records included several 
psychiatric diagnoses including PTSD.  The veteran's Form 
DD-214 (Report of Transfer or Discharge), disclosed that he 
was classified as a pavement maintenance specialist.  
Importantly, this record contains no reference to any combat 
citations.  The administrative records now on file do not 
show that the veteran was entitled to receive the Purple 
Heart Medal, the Combat Action Ribbon, or other awards or 
decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  Further, the service 
administrative records do not show that he served in Vietnam.  

Records submitted after the October 1995 Board decision 
include written statements and testimony of the veteran and 
his spouse, and VA and private medical records.  Concerning 
the statements of the veteran and his spouse, the Board notes 
that the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court)  has held that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995), quoting Moray v. Brown, 7 Vet. 
App. 211, 214 (1993).  Here, the veteran seeks to reopen his 
claim for service-connection for PTSD by restating his 
previous assertions that have been determined non-credible in 
light of conflicting and unsupported statements.  This is 
cumulative; it is not new.  It has not been shown that the 
veteran or his spouse has the medical training and experience 
to provide an opinion on a medical question of causation; 
therefore, their statements are not competent evidence on 
that question.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

The additionally submitted VA medical records show that the 
veteran is receiving continued treatment for his disability 
without comments regarding the etiology of his disorder.  It 
is noted that VA continues to diagnose PTSD, however, in this 
case it appears that the diagnoses are based on the veteran's 
history.  "[A]ppellant's own recitations of his medical 
history do not constitute new and material evidence 
sufficient to reopen his claim."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A physician's statements are not new 
and material evidence where they are based on a recitation of 
history and not on an independent review of the records.  
This is particularly true where there is no indication that 
the physician formed his opinion on a basis separate from the 
appellant's recitation of his medical and service background 
and there is no indication that the physician reviewed the 
veteran's service medical records or other relevant document 
which would enable the physician to form an opinion as to 
service connection based on independent grounds.  Blackburn 
v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6 Vet. App. 
2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993)).  

As none of the evidence added to the record since the Board's 
decision in 1995, either by itself or in the context of all 
the evidence, both old and new, provides medical evidence 
reflecting a clear diagnosis of  PTSD related to military 
service, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection for PTSD.

Service Connection

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

In Allen, the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110 "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

In this case, the veteran is claiming that he has developed 
back and psychiatric disabilities as a result of his service-
connected lumbar strain.


Psychiatric Disorder

The record contains several psychiatric diagnoses including 
past and progressive personality disorder and anxiety 
disorder not otherwise specified (December 1988); probable 
PTSD (August 1989); PTSD (October 1989); passive aggressive 
and paranoid personality disorder, anxiety disorder, not 
otherwise specified (September 1990); anxiety disorder, not 
otherwise specified, mixed personality disorder with 
schizotypical, histrionic and passive-aggressive traits 
(February 1992); dysthymia (June 1994); adjustment disorder 
with mixed emotional features (April 1996); adjustment 
reaction with anxiety and depression (August 1996); 
dysthymia, primary anxiety disorder, not otherwise specified, 
personality disorder, not otherwise specified, with 
predominant narcissistic histrionic and paranoid traits 
(February 2000).  

In light of the veteran's medical history and lack of 
competent medical evidence linking a psychiatric disorder to 
his lumbar strain, the Board finds that his claim for service 
connection for a psychiatric disorder must be denied.  
Initially, the Board points out that personality disorders 
are not diseases or injuries that are ratable by VA.  
38 C.F.R. § 3.303(c) (2001). 

The Board also notes that the record does not contain 
evidence that any physician or other qualified health care 
professional has attributed the veteran's variously diagnosed 
psychiatric disorders to his service-connected lumbar strain.  
The veteran's contentions that his variously diagnosed 
psychiatric disorders may be due to his service connected 
back disability cannot be considered in this regard.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  That is, as 
mentioned above, he has not demonstrated that he has the 
medical training or expertise that would render him competent 
to give an opinion regarding medical causation, and his 
statements on such matters are not probative to the issue of 
service connection for his variously diagnosed psychiatric 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
review of the post service treatment records does not show 
that any private or VA physician commented or offered a 
medical opinion linking the current variously diagnosed 
psychiatric disorders to his service-connected lumbar strain.  
Because there is no such competent evidence of record, the 
claim for service connection for his variously diagnosed 
psychiatric disorders is denied.

The Board is aware that the claim may also be considered on a 
direct basis, that is, it must also be determined if any of 
these conditions may be directly related to the veteran's 
periods of active duty.  Cf. Combee v. Brown, 34 F. 3rd 1039 
(Fed. Cir. 1994) (veterans can establish service connection 
by showing that disease or malady was incurred during or 
aggravated by service, or presumptively under the Radiation 
Compensation Act).  However, as noted above, the Board denied 
service connection for a chronic acquired psychiatric 
disorder on direct basis in May 1990 and October 1995, and 
the veteran is not now attempting to reopen the claim on this 
basis.  

Degenerative Disease of the Lumbar Spine 

In regard to service connection for a degenerative disease of 
the spine as secondary to his lumbar disability, service 
medical records relate that in October 1965, the veteran 
received treatment for myositis of the lumbosacral muscles 
after hurting his back lifting heavy equipment.  A post 
service December 1975 examination report conducted in 
conjunction with vocation rehabilitation indicated that the 
veteran had some evidence of compression of the left sciatic 
nerve roots.  A July 1977 rating action granted service 
connection for lumbosacral strain.  

Since that time, examination and treatment reports from VA as 
well as private sources have included diagnoses of chronic 
low back pain by history (December 1979); asymmetrical 
lumbosacral segment with recurrent and chronic low back 
strains and mild degenerative disc disease (December 1981), 
mild degenerative changes in the lumbar spine, with root 
irritation of undetermined level and magnification of 
subjective findings (November 1983); history of back 
contusion and probable recurrent back strains with subjective 
symptoms and mild degenerative changes of the dorsal spine 
(September 1985); facet degenerative joint disease at the L5-
S1 (June 1986); cervical whiplash syndrome (September 1986); 
degenerative changes in the lumbar spine with degenerative 
disc disease in the left first sacral root irritation 
(January 1987); and scoliosis of lumbar spine convexity to 
the right (September 1990).  In September 1999, the veteran 
underwent left partial lumbar vertebrae 3-5 and complete 
vertebra 4 laminectomies.

The record contains opinions of different VA and private 
physicians as to the relationship between the veteran's 
service-connected lumbar disability and his current spinal 
degenerative disorders.  Their opinions are not necessarily 
consistent.  In Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), the Court stated that: 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

A May 1998 report by the veteran's private physician, D.W. 
Bomboy, M.D., indicated that X-rays revealed extensive 
degenerative disc disease throughout the entire lumbar spine 
with anterior spurring from T-12 through S-1.  There was 
early narrowing of the disc spaces at 4-5 and 5-1 with 
significant degenerative spurring above.  

In a statement dated in July 1998, Dr. Bomboy reported:

[The veteran] is a patient of mine who 
has been seen, evaluated and treated for 
lumbar degenerative disc disease 
secondary to a service connected military 
injury.  He has also developed cervical 
degenerative disc disease secondary to 
his lumbar military problem.  He has not 
had any intervening causation or injury 
to cause the cervical disc disease and it 
is felt medically that this is directly 
related to his lumbar disease process, 
which is service connected.

In September 1998, a fee-based examination was conducted.  
The physician noted that the cervical spine was grossly 
abnormal with severe spurring and disc space narrowing of C4-
C5 and C5-C6.  A lumbar X-ray showed severe disc space 
narrowing at L5-S1 and spurring of L-1 through L3.  X-rays of 
the thoracic spine showed slight osteopenia.  In an addendum 
written later that month the fee-based examiner, R.S. 
Kaufmann, M.D., F.A.C.P., reported:

His medical records have been reviewed.  
I agree with the diagnosis of lumbar 
strain which is service connected and 
degenerative arthritis and spinal disease 
which was post military.

Neither of these statements clearly explains the physician's 
opinion regarding the etiology of the veteran's degenerative 
disease of the lumbar spine.  Therefore, the Board remanded 
the case for additional comments from these physicians 
regarding the etiology of the veteran's degenerative disease 
of the spine.  However, the physicians submitted duplicate 
and ongoing treatment records, significantly without 
additional comments, that do not illuminate the basis for 
these opinions.

In the Remand, the Board also directed that if Dr. Kaufman 
was not available further VA examination and opinion should 
be ordered.  The veteran underwent VA examination in February 
2001.  The record contains a statement from the physician C. 
Copeland, M.D., at the VA Medical Center in Jackson, 
Mississippi.  This physician concluded:

In our present state of knowledge, we 
cannot determine whether a single soft 
tissue injury such as this patient 
sustained in 1966 leads to later 
degenerative disc disease or whether the 
degenerative disc disease and spinal 
stenosis present at this time is related 
to the activities of daily living and/or 
aging of the tissues.  One can definitely 
state that the degenerative disc disease 
in his cervical spine is not related to 
that in his lumbar spine.  There is no 
history to suggest that he had a 
significant neck injury in 1966 when he 
injured the lower back.  The changes 
present in the thoracic spine are normal 
for his age and are not thought to be due 
to the injury of his lower back in 1966.  

After a review of the claims folder, I find the statement of 
Dr. Bomboy and of Dr. Kaufman less than persuasive in light 
of the entire record.  I note particularly that it appears 
that both doctors relied on the veteran's recitation of his 
own medical history, a circumstance that makes the doctors' 
conclusions less persuasive.  See, Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); cf. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  This is even more significant, in light of the 
fact that over the years, the veteran has not been consistent 
in reporting his medical history.  For instance, in December 
1979, at a private examination, he reported that he 
originally injured his back when he fell from a Payloader.  
At a December 1981 VA examination, in reporting his medical 
history, the veteran indicated that he initially injured his 
back when he fell from a tank truck while spraying 
vegetation.  At the most recent VA examination conducted in 
February 2001, the veteran reported that he originally 
injured his back when he hit a mine while riding a tractor.  
However, a review of the service medical records relate that 
he originally injured his back when he lifted heavy equipment 
on a golf course.  

Still further, in reporting the veteran's medical history, 
Dr. Bomboy, stated that the veteran did not have a prior 
history of a cervical injury.  However, the claims file 
contains a report of a September 1986 diagnosis of cervical 
whiplash.  Regardless, the examiners failed to present any 
objective evidence, including clinical findings, to support 
their statements.  A mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Because the physicians' statements do not contain any 
reference to supporting clinical evidence, I can accord them 
little, if any, weight.  Additionally, the medical opinions 
are speculative and inconclusive.  They are of little 
probative value and are insufficient to grant service 
connection.

In contrast, Dr. Copeland reviewed the pertinent medical 
evidence and examined the veteran.  Dr. Copeland also 
thoroughly considered the private physicians' theory, and 
rejected it based upon reasonable medical principles 
supported by the evidentiary record.  The Board places 
greater weight on the report of Dr. Copeland, due to the 
thorough review of the appellant's medical history, his 
discussion of the veteran's symptoms, his review of the 
theories presented by the other physicians, and his 
expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a degenerative disease of the spine secondary to the service 
connected lumbar strain.  

Evaluation of Lumbosacral Strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part.  
The percentage ratings in the SCHEDULE FOR RATING 
DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records relate that on October 1965, the 
veteran lifted heavy equipment at a golf course and 
complained of back pain and tenderness.  The diagnosis was 
acute myositis of the lumbar muscles.  In March 1966, he 
received treatment after complaints of abdomen and back pain.  
He reported that he experienced a sudden onset of pain after 
taking a shower.  The diagnoses included acute muscle strain.  

The report of a December 1975 examination conducted in 
conjunction with vocational rehabilitation shows that the 
physician noted evidence of continuing compression of the 
left sciatic nerve.  Based on inservice and post service 
treatment, a July 1977 rating decision granted service 
connection for lumbosacral strain, and assigned a 10 
disability rating under Diagnostic Code 5295, effective from 
February 1977.   A December 1981 rating action increased the 
disability evaluation to 20 percent, effective October 1981.  
The RO reduced the rating to 10 percent disabling in a 
January 1985 action; however, the Board restored the 20 
percent rating in an April 1988 decision.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history, does not 
support a rating in excess of 20 percent.  The evidence does 
not demonstrate listing of the whole spine to the opposite 
side.  Further, osteo-arthritic changes or narrowing or 
irregularity of joint spaces have not been attributed to his 
service connected disorder.  Still further, a positive 
Goldthwait's sign has not been reported.  In fact, I note 
that the most recent treatment records do not establish the 
presence of muscle spasm.  The veteran underwent VA 
examination in October 1996.  He described intermittent back 
pain with numbness and tingling in the legs.  On examination, 
it was noted that he moved with a slight limp on the left.  
He was able to stand erect and no spasm was noted.  There was 
mild tenderness to palpation in the midline of the left lower 
lumbar region.  Supine straight leg raising examination was 
positive on the left at approximately 50 degrees for 
reproduction of leg pain.  The examiner described his ability 
to perform heel and toe walk as no better than fair.  He was 
only able to squat less than half of normal before arising.  
Reflexes were intact in the lower extremities and he had 2 
plus dorsalis pedis pulses in both feet.  

A June 1997 VA examination report noted that the veteran 
ambulated without a significant limp.  He flexed, extended, 
and bent laterally to each side 10 degrees.  He complained of 
intense pain at the extremes of motion.  He complained of 
tenderness over the spinous process of the L5.  The examiner 
commented that axial compression and simulated rotation which 
causes no stress to the low back caused complaints of intense 
pain.  He indicated that this was anatomically inconsistent.  
Straight leg raising caused sciatica at 10 degrees 
bilaterally.  Rotation of his hips was painless.  
Neurologically, the deep tendon reflexes were considered 
active and equal in the knees and ankles.  There was no 
sensory loss, motor weakness or muscle atrophy.  The 
circumference of his legs were equal.  In reporting the 
diagnostic assessment the examiner noted that he was unable 
to find objective evidence of organic pathology, including X-
ray and physical examination, to explain the veteran's 
symptoms.  He also commented that the loss of motion could be 
due to a variety of causes including structural 
abnormalities, muscle spasm or voluntary restraint.  He 
suggested that voluntary restriction of motion should be 
considered in considering a patient whose other responses 
were anatomically inconsistent.  

At his personal hearings held in April 1998 and July 1998, 
the veteran reported that his symptoms included constant 
pain, sleep impairment and restricted motion of the spine.  
He also wore a back brace and special orthopedic shoes due to 
his back symptoms.  

A May 1998 statement of Dr. Bomboy indicated that X-rays 
revealed extensive degenerative disc disease throughout the 
entire lumbar spine.  On examination, there was a loss of 
forward and lateral flexion.  There were no neurological 
deficits but positive straight leg raising, bilaterally, 
greater on the left.  The examiner commented that from his 
review of the May 1998 supplemental statement of the case 
(SSOC), the veteran had substantial increase in the physical 
findings and symptomatology.

A fee-based examination was conducted in September 1998.  It 
was noted that the veteran had decreased range of motion and 
had trouble standing because of the lumbar spine.  This was 
affected by pain.  There was some area of spasm on the left.  
Posture and musculature of the back was normal. 

Private office records of Dr. Bomboy shows that the veteran 
received treatment for back, cervical and shoulder pain 
between March and August 1998.

VA hospital records show that the veteran underwent left L3-4 
and L4-5 laminectomy decompression in September 1999.  Post 
surgical records show that two and a half-weeks later, the 
veteran reported that he was doing well.  He was walking with 
a walker and improving on distance daily.  There was 
occasional tiredness to the back.  His motor function was 
normal and sensory intact.  He was able to walk short 
distances without his walker.

The veteran underwent VA examination in February 2001.  He 
ambulated satisfactorily without a walker.  The range of 
motion of the lumbar spine was decreased in all planes.  
Axial compression caused pain.  It was noted that simulated 
rotation, which was noted by the examiner as to not involve 
movement or stress to the back, also was painful.  Sitting 
straight leg raising did not cause pain.  Supine straight leg 
raising caused back and right thigh pain, on the right at 15 
degrees and on the left there was back and left thigh pain.  
The examiner noted that this was anatomically inconsistent.  
Neurologically, the deep tendon reflexes were considered 
active and equal in the biceps, triceps patellar and Achilles 
tendon.  Besides decreased sensation in the bottom of the 
right foot, there was no sensory loss, motor weakness or 
muscle atrophy in lower and upper extremities.  X-ray of the 
lumbar spine revealed mild right scoliosis; however, the 
examiner indicated that this was probably due to the 
veteran's position at the time of the X-ray.  There was not 
significant narrowing of the lumbar discs.  There were small 
osteophytes noted at multiple levels.  

While the veteran continues to complain of back pain it 
should be pointed out that the current diagnostic code takes 
into consideration painful motion.  I have taken into 
consideration the provisions of 38 C.F.R. § 4.40, which 
provide that the rating should reflect functional loss due to 
pain.  However, the recent VA records do not reflect an 
increase in physical manifestations, including muscle spasm.  
Further, as noted, examiners have commented on more than one 
occasion that the veteran's complaints of pain on certain 
movements were anatomically inconsistent.  It was also noted 
that the veteran complained of pain in the absence of stress 
being applied to the back.  These findings cast substantial 
doubt on the veracity of the veteran's statements concerning 
pain.  Additionally, X-ray studies failed to reveal any 
abnormalities or defects that can be attributed to his 
service connected disability. 

I have also considered alternatively rating the veteran's 
back disability under Diagnostic Code 5292, for limitation of 
motion.  First, I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion in 
addition to the rating in effect under Diagnostic Code 5295 
would be prohibited by 38 C.F.R. § 4.14.  But see Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran entitled to combine 
separate 10 percent ratings when none of the symptomatology 
is duplicative or overlapping, but rather is distinct and 
separate:  disfigurement, painful scars, and muscle damage 
resulting in functional limitation).

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine is rated at 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  38 C.F.R. 
Part 4, § 4.71a, Code 5292.  At VA examination in October 
1996, the range of motion was 50 degrees of flexion and 25 
degrees of extension.  He had mild discomfort on motion.  The 
May 1998 statement of Dr. Bomboy indicated that there was a 
loss of forward flexion past 45 degrees and loss of lateral 
flexion past 10 degrees.  The September 1998 fee-based 
examination noted that the range of motion was 0-45 degrees 
of flexion, and 0-10 of extension.  The most recent findings 
at the February 2001 VA examination indicate that the veteran 
had 35 degrees of flexion, and 15 degrees of extension. He 
was observed to bend laterally 20 degrees to the left and 
right.  These findings do not equate to severe limitation of 
motion, as there remains a significant range of motion of the 
back.

After careful scrutiny of all of the medical records and 
evidence of record including his testimony regarding 
employment, I conclude that the current manifestations of the 
appellant's low back disability, which include pain with some 
limitation of motion, approximate the disability picture of a 
20 percent disability rating, and do not approach the level 
required for a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In regards to industrial impairment, it appears that he is 
now unemployed.  A review of the record shows that Social 
Security Administration (SSA) in 1999 determined that the 
veteran met the medical requirements for disability benefits 
based on his back and psychiatric disorders.  His back and 
mental health problems were major considerations in his 
unemployment.  Although SSA determined that the veteran was 
unemployable, it was not shown that his lumbar strain alone 
would prohibit him from working.  Furthermore, as he was not 
working at the time, it is difficult to assess the degree to 
which the veteran's lumbar strain impairment alone would have 
interfered with his employment.  Nevertheless, the 
description of his symptoms does not show a disability 
picture that was exceptional or unusual.  Consequently, the 
record does not contain objective evidence that would 
indicate that his service-connected lumbar strain alone would 
have interfered with his employment to such an extent that he 
was entitled to extraschedular consideration.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 20 percent disability evaluation is in order for the 
veteran's lumbar strain.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

Service connection for a chronic acquired psychiatric 
disorder secondary to service connected lumbar spine 
disability is denied.

Service connection for degenerative disease of the back, 
including degenerative disc disease and arthritis secondary 
to service connected lumbar spine disability, is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
benefits sought on appeal are denied.

An increased rating for lumbar strain is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

